Case: 20-40396     Document: 00515725147         Page: 1     Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 29, 2021
                                  No. 20-40396                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rogelio Jaimes-Denis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:19-CR-136-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Rogelio Jaimes-Denis appeals his 92-month, above-guidelines range
   sentence for illegal reentry by a deported alien, contending that it is
   substantively unreasonable because the district court gave insufficient
   consideration to the advisory guidelines range of 37 to 46 months and clearly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40396      Document: 00515725147           Page: 2     Date Filed: 01/29/2021




                                     No. 20-40396


   erred in balancing the 18 U.S.C. § 3553(a) sentencing factors. Concluding
   that there was no abuse of discretion, we affirm. See United States v. Key,
   599 F.3d 469, 475 (5th Cir. 2010).
          The record reflects that the district court considered “the applicable
   category of offense committed by the applicable category of defendant as set
   forth in the guidelines.” § 3553(a)(4)(A); see generally United States v. Peltier,
   505 F.3d 389, 392 (5th Cir. 2007). However, although “the Guidelines
   should be the starting point and the initial benchmark” of sentencing, they
   “are not the only consideration.” Gall v. United States, 552 U.S. 38, 49
   (2007). To that end, the district court cited Jaimes-Denis’s extensive
   criminal history, involving multiple convictions for illegal reentry and driving
   while intoxicated, as a basis for finding a sentence within the guidelines range
   inadequate to effectively protect the public and deter Jaimes-Denis from
   future criminal conduct. See § 3553(a)(2)(B)-(C).
          Jaimes-Denis fails to show why, in light of the foregoing, we should
   not “give due deference to the district court’s decision that the § 3553(a)
   factors, on a whole, justify the extent of the variance.” Gall, 552 U.S. at 51.
   In addition, his argument that the district court could not predicate its above-
   guidelines sentence on factors that were used to calculate the guidelines
   range is foreclosed. See Key, 599 F.3d at 475; United States v. Smith, 440 F.3d
   704, 708 (5th Cir. 2006). Lastly, we reject Jaimes-Denis’s conclusory
   assertion that the district court erred in balancing the § 3553(a) factors. See
   United States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006).
          AFFIRMED.




                                           2